Citation Nr: 1503705	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder, claimed as a left knee sprain.

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In December 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Board's central office; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  A final, September 2006 RO decision denied the appellant's initial claim; the RO found that the Veteran did not have a diagnosis of a left knee sprain.  

2.   The evidence associated with the claims file since the September 2006 final denial relates to an unestablished fact necessary to substantiate the appellant's claim of service connection for a left knee disorder.  

3.  Resolving all doubt in favor of the Veteran, a left knee disorder is shown to be causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The September 2006 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for the establishment of service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is reopening the claim for service connection for a left knee disorder and granting service connection for a left knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

I.  New and Material Evidence Claim

The Veteran claims that his in-service knee injury has resulted in his current left knee disorder.  (December 2014 Board hearing).  

The record includes documentation of a December 2001 left knee strain, initially treated by knee immobilization and crutches.  (December 2001 Samaritan Medical Center record).  Service treatment records further document left knee complaints, including a March 2004 finding of patellar inflammation.  The September 2005 separation examiner noted that the Veteran had pain of the left lower extremity.  In his report of medical assessment, the Veteran reported falling on black ice, which caused his knee problem.  Also, in his report of medical history, he reported having knee trouble, again noting his fall on black ice.

In August 2006, the Veteran underwent a VA orthopedic examination.  The found no gross deformity of the left knee and found that he had "[c]hronic left knee pain most likely secondary to strain/sprain."  Also, X-rays revealed no evidence of gross fracture.  

In the September 2006 rating decision, the RO determined that the Veteran did not have a diagnosis of a knee sprain, and only a finding of left knee pain.  

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The appellant did not file an application for review on appeal within one year of the decision.  Therefore, such decision is final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as the AOJ received no evidence pertaining to this claim prior to the expiration of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the appellant's petition to reopen the claim in August 2009.  

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the August 2009 claim, the appellant provided personal statements regarding chronic knee pain.  (September 2009 statement, December 2014 Board hearing).  The AOJ has also added additional VA medical records showing complaints of, or treatment for, a left knee disorder.  Moreover, a November 2011 VA examination directly addressed the question of the etiology of the currently diagnosed left knee disorder.  

The Board concludes the additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim when considered with the old evidence.  The claim for entitlement to service connection for a left knee disorder is reopened. 

II. Service Connection Claim

The Veteran claims that his current left knee disorder developed due to his in-service knee injury, from falling on black ice.  (December 2014 Board hearing).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service treatment records clearly show, complaints of, or treatment for, an in-service left knee injury, following the Veteran falling on black ice.  A private doctor diagnosed the Veteran with a left knee strain, which was treated by knee immobilization and crutches.  (December 2001 Samaritan Medical Center record).  Service treatment records also include a March 2004 finding of patellar inflammation.  The September 2005 separation examiner noted that the Veteran had pain of the left lower extremity - pain of the left hamstring in the Trendelenburg position and with straight leg raise.  In his report of medical history, the Veteran reported having knee trouble.

Additionally, VA medical records document that the Veteran currently has a left knee disorder, including findings of left knee pain /patellofemoral syndrome, with X-ray findings of patella alta (excessive length of the patellar tendon).  (August 2009 VA medical record).  

Moreover, a VA physician determined that the Veteran's left knee pain was due to a left patella alta with history of patellar dislocation in 2001.  The physician noted that the examination suggested muscle imbalance between weak left vastus medialis oblique (VMO) and stronger vastus lateralis, with contributing factors of relative weakness of the left hip and bilateral pes planus and hyperpronation.  (September 2009 VA medical record).

A November 2011 VA examiner found that the Veteran had left knee patellofemoral syndrome.  The examiner determined that it was less likely as not related to military service, specifically including the December 2001 knee injury.  The examiner explained that the Veteran had a knee sprain/strain type injury when he slipped on the ice.  However, the current diagnosis is patellofemoral syndrome, which "is usually due to one's body habitus or the shape of a person's leg or knee, and maltracking of the patella."  The examiner explained that such a disorder is "not usually traumatic in nature."  

The November 2011 examiner found that such a disorder is not the type that would usually result from the Veteran's in-service injury; however, he also essentially indicated that it was possible that such an injury caused a left knee disorder.  

Also, the August 2006 VA examiner determined that the Veteran's knee pain at the time was due to the in-service injury, even if the Veteran did not have a diagnosis of a left knee disorder at that time.  

Furthermore, the Veteran has provided credible reports of having left knee pain since the 2002 injury to the present.  (July 2006 general VA examination, August 2006 orthopedic VA examination, November 2011 VA examination, and December 2014 Board hearing).  He is competent to report continuing symptoms, as opposed to offering an opinion as to medical causation.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994).   These reports were further supported by the evidence of record, including in the service treatment records, and post-service VA medical records and examinations.

Given the Veteran's documented in-service knee injury and his credible reports of knee pain since service, in conjunction with, the medical indication that it was possible that such a disorder developed due to service (November 2011 VA examination) and the determination that his left knee pain was secondary to the in-service injury (August 2006 VA examination), the Board finds that the evidence of record is at least at equipoise in regards to the claim.  As such, the benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Giving the Veteran the benefit of the doubt, the Board finds that service connection for a left knee disorder is granted.  


ORDER

As new and material evidence has been received to reopen a claim for service connection for a left knee disorder, the appeal, to this extent, is granted.

Service connection for a left knee disorder is granted.


____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


